John Donovan, Justice, dissenting.
DISSENTING OPINION ON REHEARING
The majority grants in part appellees' motion for rehearing and remands this case, overturning the original decision to render judgment that appellees take nothing on their claims against appellant. I disagree that our opinion clarifies uncertain *309law. See Reed Tool Co. v. Copelin, 689 S.W.2d 404, 407 (Tex. 1985) (citing Restatement (Second) of Torts § 8A ). As the opinion demonstrates, the specific-consequences requirement is not new law but well-established precedent. Because application of that precedent does not warrant a remand, I dissent to Part V of the majority opinion. See Levinson Alcoser Assocs., L.P. v. El Pistolon II, Ltd. , 513 S.W.3d 487, 494 (Tex. 2017) (declining to remand in the interests of justice because the Court's opinion did not clarify uncertain law or overrule precedent).